Citation Nr: 0429893	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  98 15-943	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right middle finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1943 to 
December 1946, and subsequent service in the Naval Reserves.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for service connection for 
residuals of an injury to the right middle finger.  He filed 
a timely appeal.


FINDING OF FACT

The veteran's right middle finger disability did not 
originate in service and is not otherwise causally related to 
his military service - including any trauma he may have 
sustained.


CONCLUSION OF LAW

The veteran's right middle finger disability was not incurred 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

Because the VCAA was enacted during the pendency of this 
appeal, the veteran was not provided VCAA notice letters 
until June and July 2003, after the RO's initial July 1998 
decision.  Thus, it would seem compliance with the explicit 
timing requirements of §5103(a) is impossible without the 
nullification of the RO's initial decision.  But in Pelegrini 
II, the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122; see also VAOPGCPREC 7-2004 (July 6, 
2004).  The Court further stated that in order to comply with 
the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  But in this 
particular case, the veteran was given a chance to identify 
and/or submit further evidence supporting his claim after 
receiving two VCAA notices, and he failed to do so.  So there 
is no need for the RO to readjudicate the claim.  The Board 
finds that satisfactory measures have been taken to overcome 
the problems with the VCAA timing requirements as outlined in 
Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the June and July 2003 VCAA notice letters 
that were provided to the veteran do not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that he was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The June and 
July 2003 VCAA letters requested him to provide or identify 
any evidence supporting his claim and specifically outlined 
the necessary evidence.  So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letters of June and July 2003, the 
veteran was requested to respond within 30 days, but was 
informed he could take up to year without jeopardizing his 
original effective date.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO obtained the veteran's service medical records (SMRs), 
including records from the Naval Reserves, and obtained a VA 
medical examination in October 1997.  In addition, the RO 
requested all sick call records and log entries involving 
treatment of his finger on August 26, 1944 (the day he stated 
the injury occurred).  All available medical records were 
mailed to the RO, but there was no report of the injury.  He 
attempted to verify the incident through the Navy Personnel 
Office, but was also unable to find any report of the 
incident.  (See the September 2004 letter to the RO).  In 
addition, he tried to contact several witnesses, but was 
unable to locate them.  Over 1 year has passed since the June 
and July 2003 VCAA letters, and he has not indicated that he 
has any additional relevant information or evidence to 
submit, or which needs to be obtained.  And although offered, 
he declined his opportunity for a hearing to provide oral 
testimony in support of the claim.  38 C.F.R. § 20.700(a) 
(2003).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.


Factual Background

The veteran's SMRs are negative for any injury to his right 
middle finger or hand.  There is also no record of any 
incident or injury on August 26, 1944.  The October 1946 
discharge examination did not note any defects related to his 
hands.  His Naval Reserve records, from November 1949 to 
August 1963, are also negative for any injury or problems 
with his right middle finger or hand.  

The veteran filed a claim in July 1997 (See VA Form 21-526) 
for an injury to the middle finger of his right hand, which 
he said occurred aboard submarine U.S.S. Bushell in early 
1944.

At the October 1997 VA examination, the veteran reported a 
history of a possible dislocated finger while aboard a 
submarine in 1944-1945.  He said it was reduced in the 
pharmacy and followed with a finger splint.  He complained of 
mild pain and swelling in his right hand.  Upon physical 
examination, there was swelling of all the PIP (proximal 
interphalangeal) and DIP (distal interphalangeal) joints of 
both hands.  No anatomical defects were noted, except a 20-
degree medial deviation in the right PIP joint of the middle 
finger and a 10-degree medial deviation of the left middle 
finger.  The examiner reported the veteran had Herberden's 
nodes over the DIP joints in both hands with minor swelling, 
and minor swelling in the PIP joints.  It was also noted that 
the tip of the finger could not approximate the median 
transverse fold in the right hand, with two fingers breadth 
deficit, and on the left hand with one finger breadth 
deficit.  

The veteran's gross grasp strength and fine motor skills were 
adequate.  His MCP (metacarpophalangeal), PIP and DIP joints 
showed functional range of motion in both hands.  He had full 
range of motion in his thumb.  Degenerative joint disease 
(DJD) of the PIP and DIP joints was diagnosed in each hand.

In the veteran's September 1998 notice of disagreement (NOD) 
he stated he injured his right hand index finger, shoulder 
and head when a life line broke aboard a submarine, and he 
somersaulted backwards falling onto the ballast tank.  He 
said the incident occurred on August 26, 1944, and he was 
taken to sick bay on the U.S.S. Fulton for treatment.  A 
splint was put on his right hand index finger and he returned 
to normal duty.  Enclosed with his NOD, which is now part of 
the record, is a picture of his right hand showing visible 
swelling of the joints in his middle and index finger.  The 
middle finger appears bent.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
This requires a finding that there is current disability 
that has a relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) and 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  However, 
it need not be shown that the disability was present or 
diagnosed during service but only that there is a nexus 
between the current condition and military service, even if 
first diagnosed after service, on the basis of all the 
evidence, including pertinent service medical records.  This 
can be shown by establishing that the disability resulted 
from personal injury or disease incurred in the line of 
duty.  38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).  

Degenerative Joint Disease (DJD, i.e., arthritis) will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)



Legal Analysis

The veteran has stated he injured his right hand during 
service, on August 26, 1944.  The Board notes his July 1997 
claim reports injury to the right middle finger, conflicting 
with his September 1998 NOD, which reports injury to the 
right index finger.  Nonetheless, there are no medical 
records or sick logs that verify any injury to his right hand 
whatsoever.  Furthermore, there are no military medical 
records showing any residuals from such an injury to the 
hand.  Indeed, there are no reports of any pain or swelling 
in the hand for the duration of his military career, which 
spans approximately 20 years in total.  This is especially 
probative, because even if he is given the benefit of the 
doubt with regards to the alleged incident - there were no 
reported residuals from it in the following 19 years of 
military service.  Indeed, the first report of any disability 
was his July 1997 claim - almost 53 years after the alleged 
incident.  

In addition, the report of the October 1997 VA examination 
notes the veteran has DJD in both hands.  So presumably this 
degenerative condition is not a result of an injury to just 
the right hand, in particular, as alleged.  And no other 
anatomical deformity or limited motion was noted.

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his right middle finger disability to his service in the 
military that ended many years ago.  Id.  And unfortunately, 
there is no other competent medical evidence on record 
establishing this necessary link.



For these reasons, the claim for service connection for 
residuals of an injury to the right middle finger must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
is against the veteran's claim, this doctrine is not 
applicable in the instant appeal.  38 C.F.R. § 3.102 (2003); 
see also Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. 
Derwinski, 1. Vet. App. at 57.


ORDER

The claim for service connection for residuals of an injury 
to the right middle finger is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



